NO. 12-17-00320-CV
                               IN THE COURT OF APPEALS
                 TWELFTH COURT OF APPEALS DISTRICT
                                            TYLER, TEXAS

IN RE:                                                    §

MICHAEL KENNEDY,                                          §    ORIGINAL PROCEEDING

RELATOR                                                   §

                                        MEMORANDUM OPINION
                                            PER CURIAM
         Relator, Michael Kennedy, has filed this original proceeding in which he seeks to compel
the Honorable Mark Calhoon, judge of the 3rd District Court in Anderson, County, Texas, who
presided over Relator’s criminal case, and the justices of this Court to recuse themselves from a
civil lawsuit filed in Anderson County, trial court cause number DCCV17-362-349.
         At the outset, we note that Relator has not provided the “clear and concise argument” and
“appropriate citations to authorities” required by Texas Rule of Appellate Procedure 52.3(h).
See TEX. R. APP. P. 52.3(h). Nor has he provided this Court with the necessary documents
required by the rules of appellate procedure. See TEX. R. APP. P. 52.3(k), 52.7(a)(1).
         Additionally, the applicable rules governing recusal apply to judges in which the case is
pending. See TEX. R. APP. P. 16.3 (stating that a party may move for recusal of a justice before
whom the case is pending); see also TEX. R. CIV. P. 18a (a party may seek recusal of a judge who
is sitting in the case by filing a motion with the clerk of the court in which the case is pending).
Trial court cause number DCCV17-362-349 is not pending in the 3rd District Court, but is
pending in the 349th Judicial District Court in Anderson County, of which the Honorable Pam
Fletcher is judge. Moreover, there are no appeals properly pending before this Court in which
Relator’s civil lawsuit is at issue. Because Relator’s civil case is not pending either in this Court
or the 3rd District Court, we deny Relator’s petition for writ of mandamus.
Opinion delivered October 25, 2017.
Panel consisted of Worthen, C.J., Hoyle, J., and Neeley, J.

                                                   (PUBLISH)
                                  COURT OF APPEALS
     TWELFTH COURT OF APPEALS DISTRICT OF TEXAS
                                          JUDGMENT


                                          OCTOBER 25, 2017

                                        NO. 12-17-00320-CV



                                 IN RE: MICHAEL KENNEDY,
                                           Relator



                                       ORIGINAL PROCEEDING

              ON THIS DAY came to be heard the petition for writ of mandamus filed by
Michael Kennedy; who is the relator in Cause No. DCCV17-362-349, pending on the docket of
the 349th Judicial District Court of Anderson County, Texas. Said petition for writ of mandamus
having been filed herein on October 19, 2017, and the same having been duly considered,
because it is the opinion of this Court that the writ should not issue, it is therefore
CONSIDERED, ADJUDGED and ORDERED that the said petition for writ of mandamus be,
and the same is, hereby denied.
                   By per curiam opinion.
                   Panel consisted of Worthen, C.J., Hoyle, J. and Neeley, J.